DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-31-2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5-6, 21, 23-27, 30-31, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant case, the limitation “upper member” does not have any support in the specification; therefore, it fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-8, 10-14, 21-27, 30-31, 34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it recites limitations “an upper member”. It is not clear to one of ordinary skill in the art to differentiate “an upper member” and “an upper for an article of footwear” because “an upper member” does not have any support in the specification. Thus, the art recognizes that an upper for an article of footwear must connect to the sole to creating a foot receiving void and be able to cover a user foot. Therefore, claim 1 also creates other confusion due to the limitation “an upper member configured for connection to a sole member to enclose a void for receiving a foot, such that the upper member is configured to extend over instep and toe areas of the foot, along medial and lateral sides of the foot, and around a heel area of the foot” because this limitation seems to disclose about an actual footwear upper (itself). For the purpose of examining the claim, the examiner respectfully assumes that “an upper member” and “an upper for an article of footwear” are the same elements and configure “for connection to a sole member to enclose a void for receiving a foot, such that the upper member is configured to extend over instep and toe areas of the foot, along medial and lateral sides of the foot, and around a heel area of the foot”.
Claim 1 is also rejected because it recites limitations “a plurality of cut portions of upper material”. It is not clear this upper material belongs to “an upper member” or “an upper for an article of footwear”. For the purpose of examining the claim, the examiner respectfully assumes that “an upper member” and “an upper for an article of footwear” are the same elements.
Claims 7 and 23 are rejected because they recite limitations “the upper member” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is not clear to one of ordinary skill in the art to differentiate “an upper member” and “an upper for an article of footwear” because “an upper member” does not have any support in the specification. Thus, the art recognizes that an upper for an article of footwear must connect to the sole to creating a foot receiving void and be able to cover a user foot. Therefore, claim 1 also creates other confusion due to the limitation “an upper member is configured to extend over instep and toe areas of the foot, along medial and lateral sides of the foot, and around a heel area of the foot” because this limitation seems to disclose about an actual footwear upper (itself). For the purpose of examining the claims, the examiner respectfully assumes that “an upper member” and “an upper for an article of footwear” are the same elements and configure “to extend over instep and toe areas of the foot, along medial and lateral sides of the foot, and around a heel area of the foot”.
Claim 25 is rejected because it recites limitations “the upper member” in line 7. There is insufficient antecedent basis for this limitation in the claim. t is not clear to one of ordinary skill in the art to differentiate “an upper member” and “an upper for an article of footwear” because “an upper member” does not have any support in the an upper member is configured to extend over instep and toe areas of the foot, along medial and lateral sides of the foot, and around a heel area of the foot” because this limitation seems to disclose about an actual footwear upper (itself). For the purpose of examining the claims, the examiner respectfully assumes that “an upper member” and “an upper for an article of footwear” are the same elements and configure “to extend over instep and toe areas of the foot, along medial and lateral sides of the foot, and around a heel area of the foot”.
Claim 25 is also rejected because it recites limitations “a plurality of cut portions of upper material”. It is not clear this upper material belongs to “an upper member” or “an upper for an article of footwear”. For the purpose of examining the claim, the examiner respectfully assumes that “an upper member” and “an upper for an article of footwear” are the same elements.
Claim 25 is further rejected because “the first, second, and compressible material layers” sometimes uses for “an upper” and sometimes uses for “an upper for an article of footwear”. It is unclear what applicant tried to claim here. For the purpose of examining the claim, the examiner respectfully assumes that “an upper member” and “an upper for an article of footwear” are the same elements.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10, 14, 22, 25-27, 30-31, and 34 is/are rejected, to the degree of definite, under 35 U.S.C. 103 as being unpatentable over Meschter et al. (2005/0282454) in view of Sokolowski et al. (2010/0024100).
Regarding claim 1, Meschter teaches an upper for an article of footwear, the upper comprising: 
an upper member configured for connection to a sole member to enclose a void for receiving a foot, such that the upper member is configured to extend over instep and toe areas of the foot, along medial and lateral sides of the foot, and around a heel area of the foot (fig 1, member 30, para 0060), the upper member comprising: 
a first fabric layer (fig 11, member 41, para 0051 and 0066); 
a second fabric layer (fig 11, member 43, para 0051 and 0066); and 

wherein the upper member comprises a plurality of cut portions of upper material formed by a plurality of separations cut into the first fabric layer and the compressible material layer while the second fabric layer remains intact to form a substrate for the plurality of cut portions, wherein the plurality of separations includes a first separation defined between a first edge of a first cut portion of the plurality of cut portions and a second edge of a second cut portion of the plurality of cut portions, such that the first edge of the first cut portion and the second edge of the second cut portion form opposite walls of the first separation extending inward from an outer surface of the upper member (fig 11, members 45a and 45b), 

    PNG
    media_image1.png
    366
    439
    media_image1.png
    Greyscale

wherein the first edge of the first cut portion follows a first undulate pattern comprising a first plurality of repeating undulations, and the second edge of the second cut portion follows a second undulate pattern that matches the first undulate pattern of the first edge, comprising a second plurality of repeating undulations that match the first 
Meschter does not explicitly teach in an unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion, and, in a flexed configuration, the first edge is separated from the second edge.  

    PNG
    media_image2.png
    234
    578
    media_image2.png
    Greyscale

Sokolowski teaches a structure, capable of using for a footwear upper (para 0047), having a property of in an unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion (fig 35, member 604), and, in a flexed configuration, the first edge is separated from the second edge (fig 36 annotated above, member 604).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the property of Meschter cuts by using the property of Sokolowski cuts, in order to enhance flexibility and comfortability for a user by providing different degree of stretch properties. 
Regarding claim 2, the modified structure Meschter-Sokolowski discloses the first fabric layer and the compressible material layer are cut entirely through along at least a portion of the upper member (Meschter, fig 11).  
Regarding claim 5, the modified structure Meschter-Sokolowski discloses the plurality of separations form a pattern on the upper member that is visible on the outer surface of the upper member (Meschter, figs 1 and 11).  
Regarding claim 6, the modified structure Meschter-Sokolowski discloses the first fabric layer forms the outer surface of the upper member (Meschter, figs 1 and 11).    
Regarding claim 7, Meschter teaches an upper for article of footwear comprising: 
an upper configured for connection to a sole member to enclose a void for receiving a foot, such that the upper member is configured to extend over instep and toe areas of the foot, along medial and lateral sides of the foot, and around a heel area of the foot (fig 1, member 30, para 0060), wherein the upper comprises: 
a first fabric layer cut into a plurality of fabric portions (fig 11, member 41, para 0051 and 0066),
a second fabric layer (fig 11, member 43, para 0051 and 0066), and 
a foam layer disposed between the first fabric layer and the second fabric layer (fig 11, member 42, para 0051 and 0066), 
wherein the foam layer is cut into a plurality of foam portions, wherein each of the fabric portions corresponds to and is connected to one of the foam portions to form a plurality of cut portions of upper material with a plurality of separations between the cut portions, wherein the plurality of separations includes a first separation defined between a first edge of a first cut portion of the plurality of cut portions and a second edge of a second 3Application No. 14/614,817Docket No.: 005127.09058/130710US01After Final Office Action of August 23, 2021cut portion of the plurality of cut portions, such that the first edge of the first cut 
wherein the first edge of the first cut portion follows a first undulate pattern comprising a first plurality of repeating undulations, and the second edge of the second cut portion follows a second undulate pattern that matches the first undulate pattern of the first edge, comprising a second plurality of repeating undulations that match the first plurality of repeating undulations, such that the first separation has an undulate pattern defined by the first undulate pattern of the first edge and the second undulate pattern of the second edge (fig 11 annotated above), 
wherein the first fabric layer forms the outer surface of the upper, the second fabric layer forms an intact substrate that supports the plurality of cut portions, and wherein the first fabric layer, the second fabric layer, and the foam layer extend over a heel region, a midfoot region, and a forefoot region of the upper on medial and lateral sides of the upper, and wherein the separations extend within the heel region, the midfoot region, and the forefoot region of the upper on the medial and lateral sides of the upper (figs 1 and 11); and 
a sole coupled to the upper around a perimeter of the sole (fig 1, member 20, para 0031).  
Meschter does not explicitly teach in an unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion, and, in a flexed configuration, the first edge is separated from the second edge.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the property of Meschter cuts by using the property of Sokolowski cuts, in order to enhance flexibility and comfortability for a user by providing different degree of stretch properties. 
Regarding claim 8, the modified structure Meschter-Sokolowski discloses substantially all of the upper includes the cut portions that form a pattern on the outer surface of the upper (Meschter, fig 1).  
Regarding claim 10, the modified structure Meschter-Sokolowski teaches all the limitations of claim 10 and Sokolowski further teaches the first and second edges form a juncture at an innermost point of the first separation, such that when the upper is in4Application No. 14/614,817Docket No.: 005127.09058/130710US01After Final Office Action of August 23, 2021 the flexed configuration, the first edge is separated from the second edge to form the first separation as a V-shaped gap between the first cut portion and the second cut portion, wherein the gap is widest proximate the first fabric layer (fig 36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the property of Meschter cuts by using the V-shaped gap, as taught by Sokolowski, in order to enhance flexibility and comfortability for a user by providing different degree of stretch properties. 
Regarding claim 14, the modified structure Meschter-Sokolowski discloses each of the plurality of separations follows an undulate pattern comprising a plurality of repeating undulations (Meschter, figs 1 and 11). 
Regarding claim 22, the modified structure Meschter-Sokolowski discloses the first fabric layer is cut to completely separate the plurality of fabric portions from each other, and the foam layer is cut to completely separate the plurality of foam portions from each other (Meschter, figs 1 and 11). 
Regarding claim 25, Meschter teaches an upper for an article of footwear, the upper comprising: 
a first fabric layer (fig 11, member 41, para 0051 and 0066); 
a second fabric layer (fig 11, member 43, para 0051 and 0066); and 
a compressible material layer positioned between the first fabric layer and the second fabric layer (fig 11, member 42, para 0051 and 0066), 
wherein the upper member comprises a plurality of cut portions of upper material formed by a plurality of separations cut into the first fabric layer and the compressible material layer while the second fabric layer remains intact to form a substrate for the plurality of cut portions, wherein the plurality of separations includes a first separation defined between a first edge of a first cut portion of the plurality of cut portions and a second edge of a second cut portion of the plurality of cut portions, such that the first edge of the first cut portion and the second edge of the second cut portion form opposite walls of the first separation extending inward from an outer surface of the upper member (fig 11, members 45a and 45b), 

wherein the first fabric layer, the second fabric layer, and the compressible material layer extend over a heel region, a midfoot region, and a forefoot region of the upper member on 7Application No. 14/614,817Docket No.: 005127.09058/130710US01After Final Office Action of August 23, 2021medial and lateral sides of the upper member, and wherein the cut portions extend within the heel region, the midfoot region, and the forefoot region of the upper member on the medial and lateral sides of the upper member (figs 1 and 11).  
Meschter does not explicitly teach in an unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion, and, in a flexed configuration, the first edge is separated from the second edge.  
Sokolowski teaches a structure, capable of using for a footwear upper (para 0047), having a property of in an unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion (fig 35, member 604), and, in a flexed configuration, the first edge is separated from the second edge (fig 36 annotated above, member 604).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the property of Meschter cuts by using the 
Regarding claim 26, the modified structure Meschter-Sokolowski discloses the upper includes a throat opening configured to permit insertion and withdrawal of a user's foot, and wherein at least one of the plurality of separations extends to the throat opening (Meschter, fig 1).  
Regarding claim 27, the modified structure Meschter-Sokolowski teaches all of the limitations of claim 27 and Sokolowski further teaches the first and second edges form a juncture at an innermost point of the first separation, such that when the upper member is in the flexed configuration, the first edge is separated from the second edge to form the first separation as a V-shaped gap between the first cut portion and the second cut portion, wherein the gap is widest proximate the first fabric layer.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the property of Meschter cuts by using V-shaped gap, as taught by Sokolowski, in order to enhance flexibility and comfortability for a user by providing different degree of stretch properties. 
Regarding claim 30, the modified structure Meschter-Sokolowski discloses each of the plurality of separations follows an undulate pattern comprising a plurality of repeating undulations (Meschter, figs 1 and 11).  
Regarding claim 31, the modified structure Meschter-Sokolowski teaches all the limitations of claim 31 and Sokolowski further teaches the first separation extends inward from the outer surface of the upper member to a bottom of the first separation, and wherein, in the unflexed configuration (fig 35), the first edge of the first cut portion 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the property of Meschter cuts by using the property of Sokolowski cuts, in order to enhance flexibility and comfortability for a user by providing different degree of stretch properties. 
  Regarding claim 34, the modified structure Meschter-Sokolowski teaches all the limitations of claim 34 and Sokolowski further teaches the first separation extends inward from the outer surface of the upper to a bottom of the first separation, and wherein, in the unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion between the outer surface of the upper and the bottom of the first separation (fig 35), and, in the flexed configuration, the first edge is separated from the second edge between the outer surface of the upper and the bottom of the first separation (fig 36 annotated above, member 604).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the property of Meschter cuts by using the property of Sokolowski cuts, in order to enhance flexibility and comfortability for a user by providing different degree of stretch properties. 
  
Claims 11-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meschter et al. (2005/0282454) and Sokolowski et al. (2010/9024100) as applied to claims 1 and 7 above, and further in view of Rule (4,272,850).
Regarding claims 11-12 and 21, the modified upper Meschter-Sokolowski teaches all of the imitations of claims 1 and 7 except the first fabric layer and the second fabric layer are made of a same material and the foam layer is made of a polyurethane material.
Rule teaches a maternal having the first fabric layer and the second fabric layer are made of a same material (Fig 4, member 12, col. 2, line 34-35) and the foam layer is made of a polyurethane material (Fig 4, member 15, col. 2, lines 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filling dale of the claim invention to further modify the material of Meschter by using the same material for first and second layers and the polyurethane foam for the middle layer, as taught by Rule, in order to increase conformability and flexibility for a user.

Claim 13 is/are rejected under 35 11.5.0. 103 as being unpatentable over Meschter et al. (2005/0282454), Sokolowski et al. (2010/9024100) and Rule (4,272,850) as applied to claim 12 above, and further in view of Baychar (2004/0200094).
Regarding claim 13, the modified upper Meschter-Sokolowski-Rule teaches all of the limitations of claim 12 except the foam layer is an open-cell polyurethane foam material having a thickness between 3 mm and 5mm.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the foam material of Meschter by using an open-cell polyurethane foam with 3 to 5mm thickness, as taught by Baychar, in order to provide sufficient comfort and cushion to the user.

Claims 11-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meschter et al. (2005/0282454) in view of Sokolowski et al. (2010/9024100) and Rule (4,272,850).
Regarding claim 23, Meschter teaches an article of footwear comprising:
an upper configured for connection to a sole member to enclose a void for receiving a foot, such that the upper member is configured to extend over instep and toe areas of the foot, along medial and lateral sides of the foot, and around a heel area of the foot (fig 1, member 30, para 0060), wherein the upper comprises: 
a first fabric layer cut into a plurality of fabric portions (fig 11, member 41, para 0051 and 0066),
a second fabric layer (fig 11, member 43, para 0051 and 0066), and 
a foam layer disposed between the first fabric layer and the second fabric layer (fig 11, member 42, para 0051 and 0066), 
wherein the foam layer is cut into a plurality of foam portions, wherein each of the fabric portions corresponds to and is connected to one of the foam portions to form a plurality of cut portions of upper material with a plurality of separations between the cut 
wherein the first edge of the first cut portion follows a first undulate pattern comprising a first plurality of repeating undulations, and the second edge of the second cut portion follows a second undulate pattern that matches the first undulate pattern of the first edge, comprising a second plurality of repeating undulations that match the first plurality of repeating undulations, such that the first separation has an undulate pattern defined by the first undulate pattern of the first edge and the second undulate pattern of the second edge (fig 11 annotated above), 
wherein the first fabric layer forms the outer surface of the upper, the second fabric layer forms an intact substrate that supports the plurality of cut portions, and wherein the first fabric layer, the second fabric layer, and the foam layer extend over a heel region, a midfoot region, and a forefoot region of the upper on medial and lateral sides of the upper, and wherein the separations extend within the heel region, the midfoot region, and the forefoot region of the upper on the medial and lateral sides of the upper (figs 1 and 11); and 
wherein the first fabric layer forms the outer surface of the upper (figs 1 and 11), and 

Meschter does not explicitly teach the first and second edges form a juncture at an innermost point of the first separation, such that when the upper is in a flexed configuration, the first edge is separated from the second edge to form the first separation as a V-shaped gap between the first cut portion and the second cut portion, wherein the gap is widest proximate the first fabric layer.
Sokolowski teaches a structure, capable of using for a footwear upper (para 0047), having a property of in an unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion (fig 35, member 604), and, in a flexed configuration, the first edge is separated from the second edge to form the first separation as a V-shaped gap between the first cut portion and the second cut portion, wherein the gap is widest proximate the first fabric layer (fig 36 annotated above, member 604).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the property of Meschter cuts by using V-shaped gap, as taught by Sokolowski, in order to enhance flexibility and comfortability for a user by providing different degree of stretch properties. 
While the modified structure Meschter-Sokolowski teaches all limitation as above except the first fabric layer and the second fabric layer are made of a same material and the foam layer is made of a polyurethane material.

It would have been obvious to one of ordinary skill in the art before the effective filling dale of the claim invention to further modify the material of Meschter by using the same material for first and second layers and the polyurethane foam for the middle layer, as taught by Rule, in order to increase conformability and flexibility for a user.
Regarding claim 24, the modified structure Meschter-Sokolowski-Rule discloses the first fabric layer is cut to completely separate the first and second fabric portions, and the foam layer is cut to completely separate the first and second foam portions (Meschter, fig 11).  
Regarding claim 37, the modified structure Meschter-Sokolowski-Rule teaches all the limitations of claim 37 and Sokolowski further teaches the first separation extends inward from the outer surface of the upper to a bottom of the first separation, and wherein, in the unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion between the outer surface of the upper and the bottom of the first separation (fig 35), and, in the flexed configuration, the first edge is separated from the second edge between the outer surface of the upper and the bottom of the first separation (fig 36 annotated above, member 604).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the property of Meschter cuts by using the 
Response to Arguments
Applicant's arguments, date 01-31-2022, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered but are moot because the new ground of rejection does not apply in the prior rejection of record for any teaching or matter specifically challenged in the argument. Thus, applicant argues that Sokolowski does not teach the amended limitations such as “the upper member”. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented and the limitations have been address as analyzed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732